In. a negligence action to recover damages for personal injuries, etc., defendants John Kwittken, M.D., and Skin and Mucous Membrane Biopsy Laboratory, P.A., appeal from an order of the Supreme Court, Queens County (Lerner, J.), dated June 11, 1982, which denied their motion to dismiss the complaint as to them on the basis of lack of in personam jurisdiction. Order affirmed, without costs or disbursements (cf. Evans v Planned Parenthood, 43 AD2d 996; Prentice v Demag Materials Handling, 80 AD2d 741). Defendants John Kwittken, M.D., and Skin and Mucous Membrane Biopsy Laboratory, P.A.’s time to serve their answer is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.